MEMORANDUM **
Hartini Hartini and Triono Triono, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) order denying their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Triono’s asylum claim is derivative and dependent upon his wife, Hartini’s claim. See 8 C.F.R. § 208.21. We have jurisdiction under 8 U.S.C. § 1252.
When, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence, Sael v. Ashcroft, 386 F.3d 922, 924 (9th Cir.2004), and we deny the petition.
Substantial evidence supports the IJ’s finding that the harm Hartini suffered did not rise to the level of past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir.2003). Furthermore, substantial evidence supports the IJ’s finding that Hartini failed to demonstrate an objectively-reasonable fear of future persecution. While Hartini is a member of a disfavored group, and therefore need only demonstrate a “comparatively low level of individualized risk in order to prove that she has a well-founded fear of future persecution,” see Sael, 386 F.3d at 927 (internal quotation omitted), her flight from a pursuing mob and the two robberies that she experienced are insufficient to meet this burden, cf. id. at 927-29.
Because Hartini fails to establish eligibility for asylum, she necessarily fails to satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
CAT relief was properly denied. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.